Citation Nr: 9913778	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 10, 
1996 for the grant of service connection for thoracic strain 
with degenerative joint disease.

2.  Entitlement to an effective date prior to January 10, 
1996 for the grant of service connection for degenerative 
joint disease of the cervical spine.

3.  Entitlement to an effective date prior to January 10, 
1996 for the grant of service connection for right hip 
bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to May 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO).

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The unappealed September 1986 decision by the RO, which 
denied entitlement to service connection for a back injury, 
is final.

3.  On January 10, 1996, the RO received an informal claim 
for service connection benefits. 

In April 1996 the veteran submitted a formal claim for 
service connection for disabilities involving the neck, back 
and right hip.

4.  In March 1997, the RO granted entitlement to service 
connection for thoracic strain with degenerative joint 
disease, degenerative joint disease of the cervical spine, 
and right hip bursitis and correctly assigned an effective 
date of January 10, 1996, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
10, 1996, for the grant of service connection for thoracic 
strain with degenerative joint disease have not been met.  
38 U.S.C.A. § 5107(a), 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).

2.  The criteria for an effective date earlier than January 
10, 1996, for the grant of service connection for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 5107(a), 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).

3.  The criteria for an effective date earlier than January 
10, 1996, for the grant of service connection for right hip 
bursitis have not been met.  38 U.S.C.A. § 5107(a), 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1998).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q) (1996).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (1998). An 
informal claim is further defined in the regulations. 38 
C.F.R. § 3.155 (a) (1998) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

The date of receipt of private medical evidence will be 
accepted as the date of receipt of claim when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (1998).

Review of the evidence of record reveals that the veteran 
filed a claim for entitlement to service connection for a 
back injury in May 1986.  By rating action dated in September 
1986, the RO denied entitlement to service connection for a 
back injury as no residuals were shown on VA examination.  
The veteran was notified of that decision and of her 
appellate rights.  The veteran did not appeal this decision.  
Accordingly, the September 1996 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

In January 1996, the veteran submitted an informal claim for 
entitlement to service connection for residuals of a back 
injury incurred during her period of active service.  In 
April 1996, the veteran submitted a formal claim for 
entitlement to service connection for residuals of the back 
injury, to include for neck, back, and right hip pain.

Received in June 1996 was private medical evidence reflecting 
treatment beginning in 1995.  Also received were duplicate 
service medical records.

By rating action dated in March 1997, the RO granted 
entitlement to service connection for thoracic strain with 
degenerative joint disease, degenerative joint disease of the 
cervical spine, and right hip bursitis in part due to an 
inservice back injury.  The RO assigned an effective date of 
January 10, 1996. 

To summarize, the unappealed September 1986 decision, which 
denied entitlement to service connection for a back injury is 
final.  The record indicates that an informal claim for 
entitlement to service connection for residuals of a back 
injury was received by the RO on January 10, 1996, which was 
followed by the submission of a formal claim in April 1996.  
In March 1997, the RO granted entitlement to service 
connection for thoracic strain with degenerative joint 
disease, degenerative joint disease of the cervical spine, 
and right hip bursitis as residuals of the inservice back 
injury.  The RO assigned an effective date of the grant 
January 10, 1996, which is the date of receipt of the 
informal claim.  The Board concurs with this decision.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive. Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).


ORDER

Entitlement to an effective date earlier than January 10, 
1996, for the grant of service connection for thoracic strain 
with degenerative joint disease, degenerative joint disease 
of the cervical spine, and right hip bursitis is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

